Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/18/2022. This amendment will not be entered since it was filed after the issuance fee was paid. Therefore, an examiner’s amendment is hereby filed to correct claims 57-58 that were intended by the above mentioned amendment. Claims 3-25, 28-56, and 59-62 are cancelled. Claims 1-2, 26-27, and 57-58 are pending.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Terry Tsai (Reg. No. 57002)  on 7/18/2022.

In the claims: 
Claim 57. (Currently Amended) A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for: 
determining, by a user equipment (UE), a failure associated with reception, by a base station, of an initial transmission of a random access message transmitted by the UE in a two-step random access procedure; and 
transmitting, by the UE to the base station and based on determining the failure, a retransmission of at least a portion of the random access message, the portion of the random access message comprising a payload of the random access message,  
wherein the code for transmitting transmits the retransmission on a different beam than the initial transmission, and a switch to the different beam is based on a response message.  

Claim 58. (Currently Amended) The non-transitory computer-readable medium of claim 57, wherein the retransmission is a repeat of the random access message.

Reason for Allowance                                                                                                                    
Claims 1-2, 26-27, and 57-58 are allowed for the reasons provided in the notice of allowance mailed on 05/10/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471